387 U.S. 93 (1967)
AMERICAN TRUCKING ASSOCIATIONS, INC.
v.
UNITED STATES ET AL.
No. 1046.
Supreme Court of United States.
Decided May 15, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA.
Peter T. Beardsley and Harry J. Jordan for appellant.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Leonard S. Goodman for the United States et al., Gerald E. Dwyer and Kenneth H. Lundmark for New York Central Transport Co., and Martin L. Cassell, Theodore E. Desch and Walter J. Myskowski for Rock Island Motor Transit Co., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.